DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 23 March 2021.
Claims 1, 5, 8, 12, 15, 19 have been amended. 
Claims 2, 4, 7, 9, 11, 14, 16, 18, 21 have been canceled.
Claims 22-24 are new. 
Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17, 19-20, 22-24 are allowed.

Allowable Subject Matter
Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17, 19-20, 22-24 are allowed.
The following is a statement of reasons for allowance and a discussion of the closest prior art of record:
The claims at hand generally deal with an intelligent quote-to-cash software agent ("the 
Agent") that enables users to efficiently interface with a quote-to-cash system from 5external messaging applications.  The Agent is able to communicate with users using natural language and to identify quote-to-cash system action requests and associated parameters from natural language communications.  The user may communicate with the Agent from one of plurality of messaging applications that are not associated with the quote-to-cash system and the user may swipe to see contents of a displayed catalog of options and select an option.  In response to identifying a quote-to-cash action request and 10associated parameters in a communication session with a user, the Agent calls the quote- to-cash 
The amended claimed invention provides a technical solution to a technical problem of how to enable anyone to efficiently and conveniently interact with a quote-to-cash system by means of a natural language messages in an external messaging application.  In addition, the claimed invention displays a catalog of options and enable a user to swipe to see contents and select an option; thereafter, the dialog script continues based on the option selected (e.g., the dialog scripts will be different depending on which option is selected).  The claims are patent eligible.
Jessen (US 2018/0285595 A1) discloses an interactive communication session in which a user may submit any number of interactive session queries as part of the particular interactive communication session.  Jessen discloses a virtual agent generates a response to a user’s query.   Jessen discloses the virtual agent service provider system receives the data indicating that the user manages an account associate with asset B, and the rules instructing a prompt to ask if the user would like to make a payment using the account.  The virtual agent service provider system generates the response of “Asset B is still in effect.  A few payment of $3,700 is due on Sept. 18, 2017. Would you like me to pay this fee?”  Thereafter, the user has the option to response with two different selected responses: the user may select: “Yes” or “No”.  A response may be output in a user interface and the user may select/input the “yes” or “no” response off a menu item in a user interface.  Thereafter, the virtual agent service provider checks the rules in order to proceed to the next steps and ask further questions or complete next actions.  Jessen discloses the virtual agent device applies rule sets in order to determine the dialog script and flow and response for the actions to the queries.  Each action has a different rule set depending on the action.).
Gruber et al. (US 2015/0348551 A1) discloses extracting features that characterize the speech input as a sequence of representative multi-dimensional vectors.  In addition, Gruber discloses a statistical language model is used for processing the extracted representative features of the front-end speech in order to eventually determining user intent and proceed with executing user intent (in the task flow processing step).   The statistical model is trained using templates (i.e., databases) that map words to actions to understand user intent.   Further, Gruber discloses a probability or score is determined for each substring indicating whether they are likely to correspond to an actionable command.  If the probability or score exceeds a threshold, the user intent of each substring can be determined and a process with the user intent can be executed.
Isaacson et al. (US 2017/0004588 A1) discloses a system for managing dialog between a user and a merchant as part of a purchase using a messanging interface.  Isaacson discloses the user asks a query, “such as “iPHONE 5S”.  Thereafter, the interface will show different providers from which the user can purchase the iPHONE 5s from, for example Verizon, Sprint, Apple, Amazon, AT&T.  The user is able to scroll through the option and once he’s made a decision, click the “BUY OPTION” to continue with the transaction.
Orr et al. (US 2017/0068670 A1) discloses that a user intent combination includes parameters that are above a threshold.  Orr discloses that if a user intent combination is not greater than a predetermined threshold, then the user intent combination is incompatible and does not include the parameter.).
The closest Non Patent Literature the Examiner could find is Qitao Xie et al. “Chatbot Application on Cyrptocurrency,”  2019 IEEE Conference on Computational Intelligence for Financial Engineering & Economics (CIFEr) (Page(s): 1-8), 2019, which discloses using chatbots as a brand-new conversational agent in the highspeed changing technology world.  A chatbot is the extension of human interface mediums, such as the phone and social platforms.  In the current digital exchanging world, investors and 
The closest Foreign Reference the Examiner could find is Hjelm et al. (EP 2650776 A1) Hjelm discloses a system for delivering advanced natural language interaction applications, comprising a dialog interface module, a natural language interaction engine, a solution data repository component operating comprising at least one domain model, at least one language model, and a plurality of flow elements and rules for managing interactions with users, and an interface software module.  Upon receipt of a request from a user via a network, the dialog interface module preprocesses the request and transmits it to the natural language interaction engine.  The natural language interaction engine interprets the request using a plurality of language recognition rules stored in the solution data repository, and based at least determined semantic meaning or user intent, the natural language interaction engine forms an appropriate response and delivers the response to the user via the dialog module, or takes an appropriate action based on the request.
Examiner determined that it would not have been obvious to combine these arts to enable a user to initiate a quote-to-cash system action and receive a quote-to-cash system output via one of a plurality of messaging applications that are external to a quote-to-cash system.  It would not have been obvious to combine these arts to disclose: receiving a natural language message from the user via one of the plurality of messaging applications that are external to the quote-to-cash system; identifying a quote-to-cash action request in the natural language message, wherein identifying the quote-to-cash action request comprises: extracting words and phrases from the natural language message, creating a vector of the extracted words and phrases in the natural language message from the user, inputting the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060.  The examiner can normally be reached on Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.L.L./Examiner, Art Unit 3691                 

/HANI M KAZIMI/Primary Examiner, Art Unit 3691